DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 13-30 are pending. Claims 1-12 are canceled. Amendment has overcome the objections regarding: the unnecessary “by” in the abstract, “the or a cross-section” in the specification, the repeated “in” in the specification, the phrase “by defined by” in the specification, the repeated sentence the repeated sentence “This approach may also result or contribute in reducing or avoiding undesired accumulation of thermal energy” in the specification, and “a object” in the specification. Deletion of the control unit” has rendered moot any interpretation of “control unit” under 35 USC 112(f). Amendment has overcome rejections under 35 USC 112(a) and 35 USC 112(b).

Specification
The amendment filed December 28, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “The first heat conductance capability may be greater than the second heat conductance capability. Irradiating the irradiation area may include processing and irradiating a plurality of first irradiation vectors corresponding to the first sub-area before processing and irradiating a plurality of second irradiation vectors corresponding to the second sub-area” in the replacement abstract. In suggesting that the first sub area has both the greater heat conductance capability and is produced first, applicant introduces material that was not present on filing. See the rejection under 35 USC 112(a) in the 
Note that the advantageous effects of directing heat away from the edges of the manufactured object are the direct results of the surrounding/border sub-areas (which are consistently the first sub-areas) having a lower thermal conductance capability than that of the interior material, which was originally disclosed, and remains in the specification, but is no longer claimed.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
The present disclosure explicitly states “The respective heat conductance capabilities of the respective sub-areas by defined by the orientation and/or position of the respective sub- areas relative to non-consolidated build material areas (directly) adjacent to the irradiation area, particularly contacting or surrounding, respectively the irradiation area. Hence, the term ‘heat conductance capability’ does not refer to a basic material property of the build material, but to the (bulk) property of a respective sub-area, particularly when it is consolidated, to conduct heat from the respective sub-area towards other areas, i.e. particularly other sub- areas, of a respective build material layer” (page 4). In view of the specification claimed instances of “heat conductance capability” will be interpreted as the bulk ability (extensive) of an area to transfer heat through conduction. While the specification sets forth that this property is different from material thermal conductivity as this capability depends on system geometry and porosity, the thermal conductivity of a material does largely determine the capacity of an area formed of that material to conduct heat.

The limitation “The method of claim 13, wherein the method is performed using a selective laser melting apparatus or a selective laser sintering apparatus” in claim 30 will be interpreted to require that a selective laser melting apparatus or a selective laser sintering apparatus performs the steps recited in claim 13. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ploshikhin (US20210129226), cited in the office action dated September 28, 2021.
Regarding claim 13, Ploshikhin discloses a method of additively manufacturing three-dimensional objects [0002]. Ploshikhin discloses determining, for respective ones of a plurality of build material layers [0002] an irradiation area (component layer) to be irradiated and consolidated by an energy beam [0005], [0012]. Ploshikhin discloses determining a first sub-
Regarding claim 14, Ploshikhin discloses that for the respective ones of the plurality of build material layers, irradiating the irradiation area comprises inputting thermal energy directionally from the first sub-area towards the second sub-area (Fig. 16, [0157]). Ploshikhin defines Gm1 and Gm2 as heat dissipation gradients [0157] thereby defining the direction of heat (thermal energy) flow.

Regarding claim 16, Ploshikhin discloses that the portion of the object with the lower heat dissipating capacity located above non-consolidated build material of a preceding one of the plurality of build material layers; and portion of the object with the heat dissipating capacity is at least partially located above the irradiation area of the preceding one of the plurality of build material layers (Fig. 26, the heat dissipating capability increases in the direction of the middle of the component [0168]). As Ploshikhin discloses irradiating the first sub-area with the lower heat dissipating capacity before processing and irradiating the are having the higher heat dissipating capacity [0018-20], [0030], [0145-150], Ploshikhin meets the limitations that the first sub-area is at least partially located above non-consolidated build material of a preceding one of the plurality of build material layers; and/or wherein the second sub-area is at least partially located above the irradiation area of the preceding one of the plurality of build material layers.
Regarding claim 17, Ploshikhin disclosed that the region which meets the first region as applied above comprises an overhang region (overhang formed by the surface 2 Fig. 2 [0168]).
Regarding claim 18, Ploshikhin shows that the perimeter of the manufactured three-dimensional object has a lower heat dissipating capacity at the border of the object with non-consolidated build material than at the center of the object (Figs. 6, 7, 21, [0141]), thereby showing that the orientation and/or position of the first sub-area relative to non-consolidated build material adjacent to the irradiation area comprises the first sub-area having a first contact area disposed above non- consolidated build material in a preceding one of the plurality of build 
Regarding claim 19, as Ploshikhin shows that the perimeter of the manufactured three-dimensional object has a lower heat dissipating capacity at the border of the object with non-consolidated build material than at the center of the object (Figs. 6, 7, 21, [0141]), the contact area of the sub areas having the lower heat dissipating capacity at the border with non-consolidated material  is larger than the nil contact area of the sub area having the higher heat dissipating capacity at the center.
Regarding claims 20 and 21, Ploshikhin shows that the perimeter of the manufactured three-dimensional object has a lower heat dissipating capacity at the border of the object with non-consolidated build material than at the center of the object (Figs. 6, 7, 21, [0141]). As Ploshikhin discloses that sub-areas (segments) with the lower thermal dissipation capacity is produced first [0018-20], [0030], in showing that thermal dissipation capacity is lower at the border of the object (Figs. 6, 7, 21, [0141]), Ploshikhin discloses that the first sub-area comprises a border region of the irradiation area with respect to non-consolidated build material adjacent to the irradiation area and the second sub-area comprises a non-border region of the irradiation area with respect to non-consolidated build material adjacent to the irradiation area. A perimeter area by definition at least partially surrounds the center area, thereby meeting the limitations of present claim 21.
Regarding claim 22, Ploshikhin shows several embodiments in which the irradiation area comprises a plurality of irradiation area segments (Figs 8-10, 13, 21-24), wherein the method comprises: determining, for respective ones of a plurality of irradiation area segments the first 
Regarding claim 23, Ploshikhin shows that the perimeter of the manufactured three-dimensional object has a lower heat dissipating capacity at the border of the object with non-consolidated build material than at the center of the object (Figs. 6, 7, 21, [0141]), and that some segments at least partially surround other segments (Figs 8-10, 13, 21-24); therefore, Ploshikhin shows that segments of the first sub area at least partially surrounds segments of the second sub area. Note specifically that Fig. 10 of Ploshikhin shows that perimeter segments are produced before center segments.
Regarding claim 24 and 25 Ploshikhin discloses that vector parameters of process speed and energy power source can be different for different segments [0022]. Ploshikhin discloses that the direction of the gradient of the local heat dissipating capability varies for different segments [0045], and explicitly identifies gradient of the local heat dissipating capability as a vector [0045]. Differences in the direction of a property which is a vector meets the limitation of claim 25 of the pattern parameter comprises a vector orientation. While claim 25 does not require the difference in vector orientation be a difference in irradiation vector orientation, Ploshikhin does disclose that the irradiation vectors (scanning vectors) are arranged according to isolines of local heat dissipation capability [0044] which necessitates differences in irradiation (scanning) vectors for regions of different heat conductance capability. Segments formed by the irradiation vectors are arranged according to pattern elements [0143], [0153].
Regarding claims 26 and 28, Ploshikhin discloses arranging irradiation (scanning vectors in a striped/parallel arrangement (Figs. 19, 20, [0047]) which meets the parallel or stripe pattern limitations of claims 26 and 28, and patterning irradiation segments into rectangles according to the heat dissipating capability [0054-58], and rectangles would meet the checkerboard/chessboard pattern limitations of claims 26 and 28.

Regarding claim 29, Ploshikhin discloses that the method of additively manufacturing is a computer-implemented method [0013] which necessitates performing the method according to instructions. Ploshikhin discloses that the method is implemented according to instructions (commands) for an apparatus for additively manufacturing three- dimensional objects (claim 42).
Regarding claim 30, Ploshikhin discloses selective laser melting and/or as the additive manufacturing process ([0002], [0016], [0074], and discloses a system for carrying out the processes [0002], [0074]. As system which carries out selective laser sintering or melting is a selective laser melting apparatus or a selective laser sintering apparatus.

Response to Arguments
Applicant argues that amendment overcomes objections to the specification. While amendment overcomes all previously set forth objections to the specification, the amendment also introduces new matter to the abstract which was not present upon filing.
Applicant’s amendment resolves issues under 35 USC 112(a) and 35 USC 112(b).
Given the previous issues under 35 USC 112(a) completely switched the order of performing steps in the independent claim, Ploshikhin (US20210129226), though cited, could not applied to the previously presented claims for the purposes of prior art rejection in the previous office action. Applicant’s amendment which corrects the reversal of the order of performing steps necessitated new grounds of rejection over prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736